Third District Court of Appeal
                               State of Florida

                           Opinion filed April 26, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D16-1169
                         Lower Tribunal No. 14-30583
                             ________________


                     Claudio Lisman, an individual,
                                    Appellant,

                                        vs.

  Jose Sanchez Guilloid, an individual, and Maria de las Mercedes
              Santamaria de Sanchez, an individual,
                                    Appellees.



      An Appeal from the Circuit Court for Miami-Dade County, Antonio Marin,
Judge.

       Genovese Joblove & Battista, and Armando Lacasa, Jesus M. Suarez, and
Jessica Serell Erenbaum, for appellant.

     Luis Fernandez, for appellees.


Before ROTHENBERG, FERNANDEZ, and LUCK, JJ.

                         On Partial Confession of Error
      PER CURIAM.

      The plaintiff below, Claudio Lisman, appeals from a final order granting the

defendants’ motion to dismiss his operative complaint with prejudice.1 Although

we find no merit in the plaintiff’s argument regarding the dismissal of the

operative complaint, based on the defendants’ proper confession of error, we

reverse the portion of the order dismissing with prejudice the plaintiff’s counts for

breach of contract, breach of fiduciary duty, conversion, and unjust enrichment,

and remand for the entry of an order allowing the plaintiff to amend these counts.

      Affirmed in part; reversed in part; and remanded with instructions.




1 The plaintiff’s operative complaint included five counts—breach of contract,
breach of fiduciary duty, conversion, unjust enrichment, and fraud. The plaintiff,
however, is not appealing the dismissal of the fraud count. Thus, this opinion
relates solely to the four other counts.

                                         2